Citation Nr: 0014119	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  00-10 984	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a Board of Veterans' Appeals (Board) 
decision of December 17, 1999, granting service connection 
for thoracolumbar and cervical degenerative disc disease.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from May 1962 to 
October 1966. 

This matter relating to attorney fees is before the Board 
following proceedings at the Manchester, New Hampshire, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) relating to claims by the veteran for VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran in September 1998. 

The RO notified both the veteran and his attorney by letter 
dated March 20, 2000, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
argument was received by the veteran or the claimant. 


FINDINGS OF FACT

1.  An initial Board decision on June 15, 1998, determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of service connection for 
residuals of a back injury. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney was retained in September 1998. 

4.  A fee agreement signed by the parties in September 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due 
benefits, but no more, awarded to the veteran. 

5.  By a December 17, 1999, decision, the Board granted the 
veteran entitlement to service connection for thoracolumbar 
and cervical degenerative disc disease.  

6.  The RO effectuated the December 1999 Board decision on 
December 28, 1999, and assigned a 20 percent rating.

7  The attorney rendered legal services involving the 
veteran's VA claim for service connection for thoracolumbar 
and cervical degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for service 
connection for thoracolumbar and cervical degenerative disc 
disease.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the Board's grant of service connection for thoracolumbar and 
cervical degenerative disc disease and the RO's effectuation 
of such decision and assignment of a 20 percent rating.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(f), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's December 17, 1999, rating 
decision.

By rating decision dated April 1977, the RO denied service 
connection for residuals of a back injury.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105 (West 1991).  

On June 15, 1998, the Board determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim of service connection for residuals of a back 
injury.  The notice of disagreement which preceded the Board 
decision was received by the RO after November 18, 1988.  The 
attorney was retained in September 1998, or within one year 
after the June 1998 Board decision.  Therefore, the three 
statutory and regulatory criteria necessary for the attorney 
to charge a fee for his services have been met.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in September 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more.  While the contract 
specifies that the client authorizes the attorney to pursue 
an award under the Equal Access to Justice Act (EAJA), the 
contract also provides that the parties agree that in the 
event that the EAJA fee award is for work that directly 
results in a remand to the Board or any other element of the 
Department of Veterans Affairs for an award of benefits 
rather than a general remand for further proceedings (or 
would otherwise constitute payment for the same work as that 
done to earn the contingent fee), the fees so awarded will be 
deducted from the contingent fee.  Therefore the attorney fee 
agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

The attorney appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  In November 1999, while the 
case was pending at the Court, the veteran's attorney and 
VA's Office of General Counsel filed a joint motion (Motion) 
requesting that the Court vacate the Board's June 1998 
decision.  The Court granted the Motion in November 1998 and 
remanded the case to the Board.  In April 1999, the Board 
again determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for residuals of a back injury.  In July 1999, the 
Board vacated its April 1999 decision, and in December 1999, 
the Board determined that the veteran had submitted new and 
material evidence in order to reopen his claim of service 
connection for residuals of back injury.  Thereafter, in the 
same decision, the Board granted the veteran service 
connection for thoracolumbar and cervical degenerative disc 
disease.  

Attorney fees are payable for past-due benefits stemming from 
the grant of service connection for thoracolumbar and 
cervical degenerative disc disease and assignment of a 20 
percent rating.  The evidence shows that the attorney 
performed work on the veteran's claim for service connection 
for thoracolumbar and cervical degenerative disc disease 
after the June 1998 Board denial.  

Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties by 
letter dated March 20, 2000.  As described below, the amount 
payable as attorney fees following the December 17, 1999, 
Board decision (and the December 28, 1999, RO rating decision 
effectuating the Board decision) will have to be revised.  

The period of past-due benefits stems from the grant of 
service connection for thoracolumbar and cervical 
degenerative disc disease and assignment of a 20 percent 
rating.  Since the grant of service connection for 
thoracolumbar and cervical degenerative disc disease and 
assignment of a 20 percent rating was made effective from 
March 15, 1996, compensation based on this rating is payable 
to the appellant from April 1, 1996, since that is the first 
day of the following month.  38 U.S.C.A. § 5111 (West 1991).  
In its calculation of past-due benefits, the RO correctly 
chose April 1, 1996, as the effective date of the increase in 
benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the December 1999 Board decision must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (1999), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  As the date of 
the RO decision implementing the award was December 28, 1999, 
the termination date of the period of past-due benefits for 
attorney fee purposes will be December 28, 1999.  As the RO 
chose December 30, 1999, as the termination date of the 
period of past-due benefits for attorney fee purposes, the RO 
should recalculate the figures accordingly to reflect the 
fact that the correct termination date is December 28, 1999.

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of service 
connection for thoracolumbar and cervical degenerative disc 
disease and assignment of a 20 percent rating for the period 
between April 1, 1996, and December 28, 1999. 


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for service connection for thoracolumbar and cervical 
degenerative disc disease and assignment of a 20 percent 
rating for the period from April 1, 1996, through December 
28, 1999.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


